             Case 3:21-cr-00011-WHA Document 111 Filed 04/21/21 Page 1 of 2




 1   SWANSON & McNAMARA LLP
     EDWARD W. SWANSON, SBN 159859
 2   AUDREY BARRON, SBN 286688
 3   300 Montgomery Street, Suite 1100
     San Francisco, CA 94104
 4   Telephone: (415) 477-3800
     Facsimile: (415) 477-9010
 5
 6   COOLEY LLP
     JOHN H. HEMANN (165823)
 7   MAX BERNSTEIN (305722)
     101 California Street, 5th Floor
 8
     San Francisco, CA 94111-5800
 9   Telephone: (415) 693-2000
     Facsimile: (415) 693-2222
10
     Attorneys for Defendant
11
     CHEN SONG
12
13                                UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15                                      SAN FRANCISCO DIVISION

16
17   UNITED STATES OF AMERICA,                          CASE NO. 3:21-cr-00011 WHA

18                  Plaintiff,                          STIPULATION AND [PROPOSED]
                                                        BRIEFING SCHEDULE
19
            v.
20
     CHEN SONG,
21
22                  Defendant.

23
24          IT IS HEREBY STIPULATED AND AGREED between defendant Chen Song, by and
25   through her undersigned defense counsel, and the United States of America, by and through its
26   counsel, that the parties will brief and argue the Defendant’s pending Motion in Limine to
27   Exclude July 13, 2020 FBI Interview on the following schedule: the government’s opposition to
28
                                                    1
Case 3:21-cr-00011-WHA Document 111 Filed 04/21/21 Page 2 of 2
